Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 07/29/2021. In the instant amendment, claims 1, 5, 7, 11, 13 and 17 have been amended.
Claims 1-2, 5-8, 11-14 and 17-18 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior Arts:
US 2109/0243776 to Amit
[0047] Referring for a moment to FIGS. 2 and 6, suppose the process page tables 200 in FIG. 2 represent a set of process page tables without PTI. Accordingly, the kernel-space page tables 212 map the entire kernel address space 202. By comparison, the process page tables 600 in FIG. 6 represent a set of process page tables with PTI. The process page tables with PTI point to the same set of user-space page tables that belong to the application, but the portion that maps the kernel space is mostly absent. The kernel address space 202 is divided into a mapped portion 602a and an unmapped portion 602b. The mapped portion 602a represents that portion of the kernel address space 202 contains a small amount of kernel ("trampoline") code needed to provide system call entry and exit points, interrupt handling (e.g., interrupt descriptor table), exception handlers, and the like. The unmapped portion 602b represents that portion of the kernel address space 202 that should be isolated from the application. As shown in FIG. 6, in some embodiments PTI can be implemented by defining process page tables 600 comprising a reduced set of kernel-space page tables 612 comprising only a subset of the full set of kernel-space page tables (e.g., 212). The reduced set of kernel-space page tables 612 comprises only those page tables needed to map the mapped portion 602a of the kernel address space 202. Page tables corresponding to the unmapped portion 602b of the kernel address space 202 can be omitted. 
US 2015/0220354 to Nair
 [0067] When a process makes a system call to perform an I/O operation, the process makes a context switch from the user space to the kernel space and executes codes that are necessary to write data in the application's memory space 

US 2013/0185720 to Tuch
[0044] In response, the hypervisor process traps the SIGSEGV signal (operation 406). The hypervisor then determines whether the translation in the guest page table is valid (operation 408). If the translation is valid, the hypervisor issues an mmap( ) command to map the physical memory file to the guest address space at the page-fault address (operation 414). If the translation is invalid, the hypervisor context switches the virtual CPU to handle a memory-abort exception for the guest (operation 410), and returns the control to the guest kernel thread at the appropriate exception vector for a memory abort after updating its register file with the corresponding exception/fault information (operation 416).

The prior art of record (Probert in view of Tomar, Escandell, Amit, Nair, and Tuch) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... wherein the system call page table comprises a plurality of kernel-space address ranges allowing execution of kernel code and access to kernel data, and wherein the system call page table is created by: creating a template system call page table comprising mappings of kernel code and data required to perform the entry to the kernel mode upon execution of a system call, a table with the pointers to a system call handlers, and an entry code of each system call handler; creating a copy of the template system call page table for the user process in a process state representation when the user process is created and populating the per- process entry page table with user-space mappings along with the original template  ...” and similarly recited in such manners in other independent claims 7 and 13.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-2, 5-8, 11-14 and 17-18 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193